JUDGE HOBSON
in response to a petition for a rehearing.
It is earnestly insisted by counsel for appellant in their petition for rehearing that parol evidence is inadmissible to show that at the time of the conveyance it was agreed *106between the grantor and the grantee that there was no necessity for the passway, as the grantor had another outlet to' another pike, and other ways to get out, and that it was then agreed that there was to be no passway over the land conveyed, and the deed was accepted only on this distinct understanding. Counsel insist that the passway, being an interest in land, can only be created or destroyed by a contract or agreement in writing, and that to admit the parol evidence referred to is to depart from those broad, fundamental principles of law that have been recognized for time immemorial. This would be true if the evidence infringed the terms of the deed, but that is-not the case. The grantor by his deed in this, case conveyed to the g’rantee the whole boundry of land described in the deed. This passed the entire title to all within the boundary so described, from the center of the earth usque ad coelum, including the ground over which the passway ran. The passway was therefore included by the terms of the deed, and prima facie passed under it. But, as said in the opinion, the one exception allowed by the authorities in favor of a grantor where he has conveyed the fee of land “is ways or easements of necessity.” And, as is well said by the learned author there quoted, “it is only in cases of the strictest necessity'-, and.where it would not be reasonable to suppose that the parties intended the contrary, that the principle of implied reservation can be invoked.’’ (Jonesi on Easements, section 136.) Appellant’s entire claim to the passway rests upon this doctrine of implied reservation. Whether this is a case of strictest necessity, where it would not be reasonable to suppose that the parties intended the contrary, the court can only know when the facts are shown by parol evidence. When these facts are shown by parol evidence, then the presumption of an im*107plied reservation arises. But it is well settled that a presumption raised by parol evidence may also be rebutted by parol evidence. The rule is thus well stated in 3 G-reenleaf on Evidence, section 366:
“In certain cases of presumption of law, also, parol evidence is admitted in equity to rebut them. But here .a distinction is to be observed between .those presumptions which constitute the settled legal rules of construction of instruments, or, in other words, conclusive presumptions, where the construction is in favor of the instrument, by giving to the language its plain and literal effect, and those presumptions which are raised against the instrument, imputing to the language, prima facie, a meaning different from its literal import. In the latter class of cases parol evidence is admissible to rebut the presumption and give full effect to the language of the instrument, but in the former class, where the law conclusively determines the construction, parol evidence is not admissible to contradict or avoid it.”
In Wharton on Evidence, sections 973, 974, the same rule is fully stated and illustrated.
Though the terms of the deed' prima facie convey the entire boundary, including the passway, parol evidence of the absolute necessity of the pass-way is admitted in this case to raise a presumption against the instrument, imputing to it a meaning different from its literal import. This presumption against the instrument may be rebutted by parol evidence, so as to give to its language its plain and literal effect. The proof offered by appellant to show the necessity of the passway might be rebutted by proof that it was unnecessary. It would not, perhaps, occur to counsel that parol evidence for the appellee showing that the passway was unnecessary would *108be inadmissible. But there is no better proof that it was unnecessary than the agreement of the parties at the time of the conveyance that the grantor had another outlet, and did not need this one. When he agreed it was not necessary, and not to reserve it, in order to induce the grantee to -accept the- deed, the- estoppel may be shown by the same kind of evidence as the- implied right.
Petition overruled.